


Exhibit 10.2.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Second Amendment”) is made as
of the 18th day of January, 2011 by and among Coldwater Creek U.S. Inc., a
Delaware corporation, for itself and as Lead Borrower (in such capacity, the
“Lead Borrower”) for the Borrowers party hereto (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party hereto, (iii) the
Guarantors party hereto, (iv) Wells Fargo Bank, National Association (successor
by merger to Wells Fargo Retail Finance, LLC), as administrative agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Credit Parties, and (v) Wells Fargo Bank, National Association, as
collateral agent (in such capacity, the “Collateral Agent”) for its own benefit
and the benefit of the other Credit Parties, in consideration of the mutual
covenants herein contained and benefits to be derived herefrom.  All capitalized
terms used herein and not otherwise defined shall have the same meaning herein
as in the Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Lead Borrower, the Borrowers, the Guarantors, the Lenders, the
Administrative Agent and the Collateral Agent entered into a Credit Agreement
dated as of February 13, 2009, as amended by a First Amendment to Credit
Agreement dated as of August 26, 2009 (as amended, modified, supplemented,
restated or otherwise modified and in effect from time to time, the “Credit
Agreement”); and

 

WHEREAS, the parties desire to amend the terms and conditions of the Credit
Amendment as set forth herein.

 

NOW THEREFORE, it is hereby agreed as follows:

 

1.                                       Definitions. All capitalized terms used
herein and not otherwise defined shall have the same meaning herein as in the
Credit Agreement.

 

2.                                       Amendment to Article I.  The definition
of “Maturity Date” set forth in Section 1.01 of the Credit Agreement is hereby
amended to read as follows:

 

“Maturity Date” means February 13, 2013.

 

3.                                       Amendment to Article V.  Section 5.18
of the Credit Agreement is hereby amended by inserting “, as of the Closing
Date” in the third sentence thereof following “Schedule 5.18”.

 

4.                                       Amendment to Article VI. 
Section 6.01(e)(A) of the Credit Agreement is hereby amended by deleting the
following text:

 

1

--------------------------------------------------------------------------------


 

(A) as soon as available, but in any event at least 30 days before the end of
each Fiscal Year of the Parent, a forecast (including projected new Store
openings) prepared by management of the Lead Borrower, for the immediately
following Fiscal Year

 

And replacing it with the following:

 

(A) as soon as available, but in any event no later January 31 of each year,
commencing January 31, 2011, a forecast (including projected new Store openings)
prepared by management of the Lead Borrower, for the then current Fiscal Year

 

5.                                       Amendment to Article VII.  Section 7.18
of the Credit Agreement is hereby amended by the addition of the following text
immediately prior to the text “provided, however,”:

 

January 31, 2013

 

An amount which is equal to 120% of the projected Capital Expenditures for the
Fiscal Year ending January 31, 2013, as set forth in the forecast delivered in
accordance with Section 6.01(e), and as such projected Capital Expenditures are
reasonably satisfactory to the Administrative Agent.

 

6.                                       Amendment Fee.  To induce the
Administrative Agent and the Lenders to enter into this Second Amendment, the
Borrowers hereby agree to pay to the Administrative Agent, for the benefit of
the Lenders, a fee (the “Amendment Fee”) in an amount equal to $70,000.  The
Amendment Fee shall be fully earned as of the date of this Second Amendment and
paid in full by the Borrowers on the later of (i) the date of this Second
Amendment, or (ii) January 31, 2011. The Amendment Fee shall not be subject to
refund or rebate under any circumstances.

 

7.                                       Conditions to Effectiveness. This
Second Amendment shall not be effective until each of the following conditions
precedent have been fulfilled to the satisfaction of the Administrative Agent:

 

(a)           This Second Amendment shall have been duly executed and delivered
by the Borrowers, the Guarantors, the Administrative Agent, the Collateral Agent
and the Lenders.  The Administrative Agent shall have received a fully executed
copy hereof and of each other document required hereunder.

 

(b)           No Default or Event of Default shall have occurred and be
continuing, both before and immediately after giving effect to the execution of
this Second Amendment.

 

2

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous.

 

(a)           Except as provided herein, all terms and conditions of the Credit
Agreement and the other Loan Documents remain in full force and effect.  The
Loan Parties hereby ratify, confirm, and reaffirm (i) that all of the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
the date hereof (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date), and (ii) all covenants therein contained.

 

(b)           This Second Amendment may be executed in several counterparts and
by each party on a separate counterpart, each of which when so executed and
delivered, shall be an original, and all of which together shall constitute one
instrument.

 

(c)           This Second Amendment expresses the entire understanding of the
parties with respect to the matters set forth herein and supersedes all prior
discussions or negotiations hereon.

 

(d)           By executing this Second Amendment, the undersigned Guarantors
hereby consent to the Second Amendment to Credit Agreement and acknowledge that
their Facility Guaranty remains in full force and effect.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed and their seals to be hereto affixed as the date first above written.

 

 

Borrowers:

 

 

 

COLDWATER CREEK U.S. INC.

 

as Lead Borrower and a Borrower

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

President & Treasurer

 

 

 

 

COLDWATER CREEK THE SPA INC.

 

 

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Vice President & Treasurer

 

 

 

 

COLDWATER CREEK MERCHANDISING & LOGISTICS INC.

 

 

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

President

 

Signature Page to Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Guarantors:

 

 

 

COLDWATER CREEK INC.

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Chief Financial Officer & Treasurer

 

 

 

 

C SQUARED LLC

 

 

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Manager

 

 

 

 

ASPENWOOD ADVERTISING, INC.

 

 

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Treasurer

 

 

 

 

CWC WORLDWIDE SERVICES INC.

 

 

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Treasurer

 

 

 

 

COLDWATER CREEK SOURCING INC.

 

 

 

 

 

 

 

By:

/s/ James A. Bell

 

Name:

James A. Bell

 

Title:

Treasurer

 

 

 

 

CWC SOURCING LLC

 

 

 

 

 

 

 

By:

/s/ Mark Haley

 

Name:

Mark Haley

 

Title:

Manager

 

Signature Page to Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Agents:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Michele L. Ayou

 

Name:

Michele L. Ayou

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Lenders:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Michele L. Ayou

 

Name:

Michele L. Ayou

 

Title:

Authorized Signatory

 

Signature Page to Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------
